Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 1 of 38

Exhibit A
1133Aug. 3 a Pcbisd SMe. onyO1 a7 RE Doctmeth arm tBitgd as@ettiePage’s:dpag peo 2 4

Docket Entries 8/23/2019

Cover Sheet

Case No 2019-00850

Plaintiff:
EARNSHAW WILLIAM N

HARNSHAW HELEN A
tk (VG) **

Defendant:
CHESAPEAKE APPALACHIA LLC

EQUINOR USA ONSHORE PROPERTIES INC FKA
STATOIL USA ONSHORE PROPERTIES INC
Aug. 3 y ; ig
11334 \Scbisd Gil o-omStaleymie: Ppcomenarocbigd serperigePage’’s dPSs Bl. 3 2

Case No 2019-00850
EARNSHAW WILLIAN N (VS) CHESAPEAKE APPALACHIA LLC
Date
Filed
-- - 5s - = - - = - - =) FIRST ENTRY - - - 2 ete ree ee

1 8/01/19 COME BAINT IN CIVIL ACTION WITH ATTACHED CERTIFICATE OF SERVICE
" 035 Image page(s) exist(s) for this entry

~----------- - - DAST ENTRY - - ------+-----

2
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 4 of 38

 

 

For Prothonotary Use Only:

 

   

 

 

 

 

Docket No: a
OYA GSB" ee

a Me PG Mt
The information collected on this form is used solely for court administration purposés. This forin does not
supplement or replace the filing and service of pleadings or other papers as required by law or rules of court,
{ Commencement of Action:

 

 

 

 

 

 

 

 

EF] Complaint [7] writ of Summons ED Petition
| [J Transfer from Another Jurisdiction [7] Declaration of Taking
cy | Lead Plaintiff's Name; Lead.Defendant’s Name:
“| Wiliam N, Earnshaw Chesapeake Appalachia, L.L.C.
Dollar Amount Requested: [J] within arbitration limits

Are money damages requested? [Yes [J No (check one) [loutside arbitration limits
N | Is this'a Class Action Suit? (7 Yes Aho Is this an MDJ Appeal? CI Yes Ko
A Name of Plaintiff/Appellant’s Attorney: Richard L. Huffsmith

 

FE] Cheek here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

 

| Nature of the Case: Place an “X” to the left of the ONE case category that most accurately describes your

PRIMARY CASE, If you are making more than one type of claim, check the one that
you consider most important.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“| TORT (do not include Mass Tort) CONTRACT (do not inctude Judgments) | | CIVIL APPEALS
C1 Intentional 7] Buyer Plaintiff Administrative Agencies
ler
EF) Malicious Prosecution [] Debt Collection: Credit Card EJ Board of Assessment
ED Motor Vehicle 7) Debt Collection: Other EJ Board of Elections
E] Nuisance Dept. of Transportation
S i £] premises aay hal Statutory Appeal: Other
' t ys OO
E O tnava ton) lability (does not include 0 Employment Dispute: re
7 . ‘ Discrimination rr
C A Othe ee Pefamation EJ Employment Dispute: Other CJ Zoning Board
T CJ Other:
a
nn a
TL ED Other:
ce SS TORT
0 1"4
Asbestos
N°] © Tobacco
“| [Q Toxic Tort - DES
[Fl Toxic Tort - Implant REAL PROPERTY MISCELLANEOUS
oI one est E] Ejectment [) Common Law/Statutory Arbitration
[[] Other: [2] Eminent Domain/Condemnation claratory Judgment
B
Ground Rent Mandamus
EJ Landlord/Tenant Dispute Non-Domestic Relations
[-] Mortgage-Foreclosure: Residential __. Restraining Order.
PROFESSIONAL LIABLITY 5 Mortgage Foreclosure: Comimercial E Quo Warranto
Dental Partition Replevin
CI Legal 7] Quiet Title C1 other:
FE] Medical [7] Other:
[7] Other Professional:

 

 

 

 

 

 

 

 

Updated 1/1/2011

 
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 5 of 38

Richard L. Huffsmith PEST sue ef
Pa, ILD. No. 78895 Fe dS
26 East Tioga Street .
Tunkhannock, Pennsylvania 18657 . okt
(570) 240-4400

Attorney for Plaintiffs

 

WILLIAM N. EARNSHAW : IN THE COURT OF COMMON PLEAS
832 JAYNES BEND ROAD : OF WYOMING COUNTY, PA
MEHOOPANY, PA 18629 :

AND

HELEN A, EARNSHAW
42 OSBORNE HILL ROAD
SANDY HOOK, CT 06482
Plaintiffs
CIVIL ACTION
Vv.

CHESAPEAKE APPALACHIA, L.L.C.
6100 N. WESTERN AVENUE
OKLAHOMA CITY, OK 73118

AND

and EQUINOR USA ONSHORE » CASENO, J6I4 450
PROPERTIES, INC. formerly knownas — :
STATOIL USA ONSHORE PROPERTIES, :
INC. :
2103 CITY WEST BLVD.
SUITE 800
HOUSTON, TX 77042
Defendants.

 

NOTICE

YOU HAVE BEEN SUED IN COURT. IF YOU WISH TO DEFEND AGAINST THE
CLAIMS SET FORTH IN THE FOLLOWING PAGES, YOU MUST TAKE ACTION WITHIN
TWENTY (20) DAYS AFTER THIS COMPLAINT AND NOTICE ARE SERVED, BY
ENTERING A WRITTEN APPEARANCE PERSONALLY OR BY ATTORNEY AND FILING
IN WRITING WITH THE COURT YOUR DEFENSES OR OBJECTIONS TO THE CLAIMS
SET FORTH AGAINST YOU. YOU ARE WARNED THAT IF YOU FAIL TO DO SO THE
CASE MAY PROCEED WITHOUT YOU AND A JUDGMENT MAY BE ENTERED
AGAINST YOU BY THE COURT WITHOUT FURTHER NOTICE FOR ANY MONEY
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 6 of 38

CLAIMED IN THE COMPLAINT OR F OR ANY OTHER CLAIM OR RELIEF REQUESTED
BY THE PLAINTIFF. YOU MAY LOSE MONEY OR PROPERTY OR OTHER RIGHTS
IMPORTANT TO YOU.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE, IF you DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

Pa. Lawyer Referral Service Wyoming County Prothonotary’s Office
P.O. Box 186 Wyoming County Courthouse

100 South Street Courthouse Square

Harrisburg, PA 17108 Tunkhannock, PA 18657

(800) 692-7375 (570) 836-3200 Ext. 232

(717) 238-6715
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 7 of 38

Richard L. Huffsmith

Pa. LD. No. 78895

26 East Tioga Street

Tunkhannock, Pennsylvania 18657
(570) 240-4400

 

Attomey for Plaintiffs
WILLIAM N, EARNSHAW : IN THE COURT OF COMMON PLEAS

832 JAYNES BEND ROAD : OF WYOMING COUNTY, PA
MEHOOPANY, PA 18629 :

AND

HELEN A. EARNSHAW
42 OSBORNE HILL ROAD
SANDY HOOK, CT 06482
Plaintiffs
CIVIL ACTION
v.

CHESAPEAKE APPALACHIA, L.L.C, ;
6100 N. WESTERN AVENUE :
OKLAHOMA CITY, OK 73118

AND

and EQUINOR USA ONSHORE : CASENO. QO\9-XSG
PROPERTIES, INC. formerly knownas — :
STATOIL USA ONSHORE PROPERTIES, :
INC. :
2103 CITY WEST BLVD.
SUITE 800
HOUSTON, TX 77042
Defendants,

 

COMPLAINT
NOW COMES Plaintiffs William N, Earnshaw and Helen A. Earnshaw, by their
undersigned counsel, and hereby file this their Complaint against Chesapeake Appalachia, L.L.C.
and Equinor USA Onshore Properties, Inc., formerly known as Statoil USA Onshore Properties,

Inc. and in support thereof shows as follows:
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 8 of 38

PARTIES

1, Plaintiff William N. Earnshaw is an adult individual residing at 832 Jaynes Bend Road,
Mehoopany, Pennsylvania 18629.

2. Plaintiff Helen A. Earnshaw is an adult individual residing at 42 Osborne Hill Road,
Sandy Hook, Connecticut 06482.

3. Defendant Chesapeake Appalachia, L.L.C. (“Chesapeake”) is an Oklahoma limited
liability company with its principal place of business located at 6100 N. Western Ave. Oklahoma
City, Oklahoma 73118.

4, Defendant Equinor USA Onshore Properties, Inc., formerly known as. Statoil USA
Onshore Properties, Inc. (“Equinor”) is a Delaware corporation with an address at 2103 City
West Boulevard, Suite 800, Houston, Texas 77042.

5. Plaintiffs William N. Earnshaw and Helen A. Earnshaw may be referred to herein
collectively as the “Plaintiffs”.

6. Defendants Chesapeake and Equinor may be referred to herein collectively as

“Defendants”.

JURISDICTION AND VENUE

 

7, Jurisdiction is proper in this Court pursuant to. 42 Pa. C.S.A. § 5301. Defendants are
foreign association registered to do business in the Commonwealth of Pennsylvania and carry on
a continuous and systematic part of their general business in the Commonwealth of
Pennsylvania.

8. Venue is proper in this Court pursuant to Rule 1006 of the Pennsylvania Rules of Civil

Procedure since, inter alia, the claims giving rise to this action took place and/or occurred in
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 9 of 38

Wyoming County, Pennsylvania and pertain to real property located in Wyoming County,

Pennsylvania.

FACTS

 

9. This is an action seeking a declaration that the subject oil and gas lease is null and void
or alternatively for specific performance, trespass and damages resulting from Defendants’
breach of the subject oil and gas lease.

10. Plaintiffs acquired an interest in an oil'and gas lease under which the Defendants are
the Lessees. Defendants failed to comply with the terms under the Lease and as such the Lease is
null and void as to Plaintiffs’ property. Alternatively, Defendants breached the Lease as follows:
i) Defendants breached their obligation under the Lease regarding the size of the Unit in in which
the leased premises, or a part thereof, is locate; and ii) Defendants failed to maintain a well
density as provided in the oil and gas lease.

11, William Shoemaker and his wife, Rosemary Shoemaker, were the owners of certain
parcels of real property located in the Township of Mehoopany, County of Wyoming and
Commonwealth of Pennsylvania (the “Property”). A true and correct copy of the Deed
evidencing this ownership is attached hereto as Exhibit “A” and is incorporated herein the same
as if fully set forth and copied at length,

12. On or about October 12, 2007, William Shoemaker and Rosemary Shoemaker
(Collectively “Shoemaker”) entered into an Oil and Gas Lease with Magnum Land Services,

LLC (the “Lease”) with respect to the Property. A true and correct copy of the Lease is attached
hereto as Exhibit “B” and is incorporated herein the same as if fully set forth and copied at

length.
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 10 of 38

13. Magnum Land Services, LLC assigned all of its rights, title and interests in and under
the Lease to Defendant Chesapeake.

14, Defendant Chesapeake assigned an interest in the Lease to Defendant Equinor. Based
upon information and belief, Chesapeake and Equinor are the sole current lessees under the
Lease,

15. On or about September 14, 2011, Shoemaker sold, transferred and conveyed a portion
of the Property to Plaintiffs (the “Plaintiffs? Property”), A true and correct copy of the Deed
evidencing the conveyance is attached hereto as Exhibit “C” and incorporated herein the same.as
if fully set forth at length.

16. Under Paragraph 19 of the Lease, the Lessee had the tight to extend the term of the
Lease for an additional five (5) year period provided Lessee complied with the terms of
Paragraph 19, The original primary term of the Lease expired on October 11, 2012 and
Defendants exercised the option to extend the term of the Lease for the additional five (5) year
period. However, Defendants failed to comply with the terms of the Lease and as such, the Lease
expired by its own terms on October 11, 2017.

17. Although Defendants contend that they currently hold the Lease by production, they
do not because they have failed to comply with the terms of the Lease regarding the size of the
units permitted under the terms of the Lease. In their attempt to keep the Lease from expiring due
to lack of production, Defendants allegedly added a small number of acres from the Earnshaw
Property into a unit. However, Defendants’ actions were in violation of the terms of the Lease
and. null and void since the unit exceeded the number of acres permitted under the Lease with the
addition of Plaintiffs’ Property. Defendants cannot attempt to add a portion of the Earnshaw

Property to a unit in violation of the terms of the Lease and then attempt to rely on that illegal act
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 11 of 38

to support their position that the Lease is still in effect due to that illegal act. Defendants cannot
breach the Lease and then use that breach as-a basis to claim that the Lease is in effect beyond
the stated term of the Lease.

18. As a result of Defendants’ failure to comply with the term of the Lease, the Lease has
expired by its on terms as to Plaintiffs’ Property.

19, Since the Lease expired as to the Plaintiffs’ Property, Defendants have no further
rights under the Lease as to Plaintiffs’ Property.

20. Alternatively, and without waiving the foregoing claim that the Lease is null and
void, assuming the Lease was still in effect, which it was not, Chesapeake and Equinor breached
the Lease as follows: i) Chesapeake and Equinor breached their obligation under the Lease
regarding the size of the unit in which the leased premises, or a part thereof, is locate; and ii)
Chesapeake and Equinor failed to maintain a well density as provided in the Lease.

21, Paragraph 8 of the Lease states: “Lessor hereby grants to the Lessee the right at any
time to consolidate the leased premises or any part thereof or strata. therein. with other lands to
form a oil and/or coalbed methane gas development unit of not more than 640 acres or such
larger unit as may be required by state law or regulation for the purpose of drilling a well thereon
and Lessee shall be required to maintain a well density of at least 1 well per 160 acres contained
in such unit.” The subject unit allegedly maintained by Chesapeake and Equinor is in excess of
640 acres and Chesapeake and Equinor failed to maintain.a well density of at least 1 well per 160
acres contained in such unit. Again, if the Lease was still in effect, which it is not, the foregoing

breaches would constitute material breaches of the Lease.
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 12 of 38

COUNT I
DECLARATORY JUDGMENT

22. The preceding paragraphs | through 21 of this Complaint are incorporated herein by
reference the same as if fully set forth at length herein.

23, Defendants Chesapeake and Equinor failed to comply with the term of the Lease.

24. Asa result of Defendants Chesapeake and Equinor’s failure to comply with the term of
the Lease, the Lease expired as to Plaintiffs’ Property on October 11, 2017 and Defendants have
no rights under the Lease with respect to Plaintiffs’ Property.

25. Plaintiffs seek and are entitled to a declaratory judgment declaring that i) Plaintiffs are
the owners of Plaintiffs’ Property; ii) Plaintiffs owned the Plaintiffs? Property prior to the
expiration of the term of the Lease; iii) that Defendants did not comply with the terms of the
Lease as to Plaintiffs’ Property; iv) the Lease was not extended as to Plaintiffs’ Property beyond
October 11, 2017; v) Defendants have no further tights under the Lease after October 11, 2017
with respect to Plaintiffs’ Property; vi) the Lease is null and void as to Plaintiffs’ Property; vii)
Defendants shall cease operations on or with respect to Plaintiffs’ Property and viii) that
Defendants’ entry upon and under, and any operations that include Plaintiffs’ Property after
October 11, 2017 constitutes an unlawful trespass,

WHEREFORE, Plaintiffs demand that a declaratory judgment be entered in their favor
and against Defendants Chesapeake and Equinor, jointly and severally, declaring that: i)
Plaintiffs are the owners of Plaintiffs’ Property; ii) Plaintiffs owned the Plaintiffs’ Property prior
to the expiration of the term of the Lease; iii) that Defendants did not comply with the terms of
the Lease as to Plaintiffs’ Property; iv) the Lease was not extended as to Plaintiffs’ Property

beyond October 11, 2017; v) Defendants have no further rights under the Lease after October 11,
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 13 of 38

2017 with respect to Plaintiffs’ Property; vi) the Lease is null and void as to Plaintiffs’ Property;
vii) Defendants shall cease operations on or with respect to Plaintiffs’ Property and viii) that
Defendants’ entry upon and under, and any operations that include Plaintiffs’ Property after
October 11, 2017 constitutes an unlawful trespass and granting Plaintiffs such other and further
relief, at law or in equity, to which Plaintiffs are justly and legally entitled.
COUNT II
UNLAWFUL TRESPASS ON LAND

26. The preceding Paragraphs | through 25 of this Complaint are incorporated herein by
reference the same as if fully set forth at length herein.

27. In entering upon and/or under the Plaintiffs’ Property after the expiration of the term of
the Lease, Defendants interfered with Plaintiffs’ right to exclusive possession and enjoyment of
Plaintiffs’ Property.

28. Defendants knew or should have known that they had no surface or subsurface rights
with regard to the Plaintiffs’ Property after the expiration of the term of the Lease. In fact,
representatives of Chesapeake were advised on numerous occasions that it had no further rights
under the Lease after the date of the expiration of the extended term of the Lease. Defendant had
no right or authority to enter upon Plaintiffs’ Property after the expiration of the extended term of
the Lease.

29. Despite these demands, Defendants ignored Plaintiffs’ notifications and intentionally
continued to trespass on Plaintiffs’ Property in a manner that constitutes a willful, wanton and
reckless disregard and indifference for the rights of Plaintiffs.

30. Plaintiffs have complied with all of the terms of the Lease as it pertains to Plaintiffs,
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 14 of 38

31. As a result of Defendants’ conduct, Plaintiffs have been damaged and are entitled to a
judgment against Defendants to remedy Defendants’ intentional trespass on Plaintiffs’ Property,

WHEREFORE, Plaintiffs request that this Honorable Court enter judgment in their favor
and against Defendants, jointly and severally, for their unlawful trespass on and under Plaintiffs’
Property i) ordering Defendants to cease any future trespass on and under Plaintiffs’ Property; ii)
ordering Defendants to remove all property on the surface and subsurface of Plaintiff's property;
(iii) granting and awarding Plaintiffs the remedies and/or damages permitted by law and iti)
awarding Plaintiffs interest as permitted by law, attorney’s fees permitted by law, costs of suit

permitted by law and all other relief to which Plaintiffs are justly and legally entitled,

COUNT II

ALTERNATIVE PLEADING
BREACH OF CONTRACT

32. The preceding Paragraphs 1 through 31 of this Amended Complaint are incorporated
herein by reference the same as if fully set forth at length herein.

33, This cause of action is plead in the alternative subject to the foregoing Counts I and II.

34, Defendants breached the terms of the Lease by failing to comply with the terms of
Paragraph 8 of the Lease. In particular, the Unit established by Defendants exceeds 640 acres
and Defendants have failed to maintain a well density of at least one well per 160 acres.

35. The terms of the Lease regarding the unit size and well density are material terms of
the Lease.

36, Plaintiffs have complied with all of the terms and conditions of the Lease.
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 15 of 38

37. As a result of Defendants’ breach of the Lease, Plaintiffs have been damaged and are
entitled to a judgment against Defendants to remedy Defendants’ breach and to compensate
Plaintiffs for the damages sustained as a result of the breach by Defendants.

WHEREFORE, Plaintiffs request that this Honorable Court enter judgment in their favor
and against Defendants, jointly and severally, for breach of contract i) granting and awarding
Plaintiffs the remedies and/or damages permitted by law, including the termination of this Lease,
or alternatively, specific performance, and ii) awarding Plaintiffs interest as permitted by law,
costs of suit permitted by law and all other relief to which Plaintiffs are justly and legally

entitled.

     

Righard L. Huffsmith’ \
Attorney at Law

Pa. LD. No. 78895

26 East Tioga Street
Tunkhannock, Pennsylvania 18657
(570) 240-4400

Attomey for Plaintiffs

 

 
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 16 of 38

VERIFICATION

 

I, William N. Earnshaw, certify and affirm that the statements contained in the foregoing
Complaint are true and correct to the best of my knowledge, information and belief, and am

made subject to the penalties of 18 Pa. C.S.A. § 4904 relating to unsworn falsifications to

authorities.

Ref Arp, 2019 A

William N. Earnshaw .

10
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 17 of 38

CERTIFICATE OF COMPLIANCE

I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.”

Date: Aves of / ,2019

 

ll
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 18 of 38

Exhibit A
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19

FILED a
RECORDER - ,

NN |

) 2NOQNOV 13. PH @2Q THIS DEED. |

Made the 12th day of November, in the year of our Lord two

thousand three.

Page 19 of 38

fre

Betwaen, Crea Realty, a Pennsylvania partnership, with
offices at Stauffer Industrial Park, Borough of Taylor, County of

Lackawanna, and Commonwealth of Pennsylvania, Grantor

and

William L, Shoemaker and Rosemary Shoemaker, of the Township
of Mehoopany, County of Wyoming and Commonwealth of Pennsylvania,

Granteas,

Witnegseth, that din consideration of the
Fifty-Seven Thousand and no/100 follars ($57,000.00),

sum of

in hand

paid, the receipt whereof ia heteby acknowledged; the Grantor,
does hereby grant and convey to the said Grantees, their Hairs and

Assigns,

All that certain piece or parcel of land situate. and being
in the Township of Mehoopany, County of Wyoming and Commonwealth
of Pennsylvania, bounded and described as follows, as surveyed by

Duane P, Bishop, R.S., #2B8B829~B:

Beginning at a point in a stone wall being the southwest
corner of the herein deseribad parcel and also in line of lands

of Dorothy Ann Schneider; thence along line of lands
Schneider and Along line of lands of Lyman G. Walters,

of said
et Ux,

being North 27- degrees 0 minutes 24 seconds East 1,871.69 feet,
along stone wall, crossing a stream. to the intersection of stone

walls; thence along line of lands of Gilbert R. Sands, et

x, the

following 4 courses: being (1) South 76 degrees 44 minutes 53
seconds East 814.38 feet aleng stone wall; Crossing atréam to a
corner at intersection of stone walis; (2) South 17 degrees 46
minutes 25 seconds West 673.49 feat along stone wall to a corner
at intersection of stone walls; (3) South 64 degrees 9 minutes 24

seconds Bast 378.84 feet, along stone wall to a corner}?

and (4}

South 12 degrees 19 minutes 30 seconds West 1,256.09 feet partly
along stone wall to ‘a corner in: ling of lands of Ralph B.
Sheldon, dr.; thence along line of lands of Ralph B, Sheldon, Jr.

and along line of lands of Henry K. and Blanche Love

bearing

North 63 degrees 53 minutes 37 seconds West 1,607.85 feet, partly

along stone wall, ¢ressing travel Way, crossing stream,

through

an iron pin found on line toa the place of beginning. Containing

54.5 acres, more or léss, gross.

Together with the right to usa with others a 60 foot wide
right~of-way leading from the above described parcel te PA LR
65039, centerline of said right-of-way described as follows:

BKOL SSPE 1 O02

>
N
4

mth Ta
Soe

3S:

%
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 20 of 38

Beginning at a point. in the southerly line of the above
described pakcel, said beginning point being 69 degrees 53
minutes 37 saconds West 90.30 feet from the southeast corner of
the above described parcel; thence. bearing South 50 degrees 25
minutes 22 seconds Hast 218.11 feet; thance bearing South 24
degrees 9 minutes 31 seconds Bast 107.49 feet; thence bearing
South 43 degrees 5 minutes 56 seconds Hast 63.25 feet; thence
bearing South 63 degrees 5 minutes 44 seconds East. 130.41 feet;
thence bearing South 54 degrees 58 minutes 1 secaond East 80.07
feet; thence bearing South 44 degrees 49 minutes 37 seconds East
54.89 feet; thence bearing South 24 degreas 30 minutes. 28 seconds
Bast 48.72 feet; thence bearing South 7 degrees 3 minutes 38
seconds East 171.31 feat; thence bearing South 3 degrees 38
minutes 19 seconds Bast 125,84 feet; thence bearing South 28
degrees 8 minutes 17 seconds Bast 307.83 feet. to PA LR 65039,

Excepting Henry Love spring lot described as Follows;

Beginning at a point being South 79 degreas 26 ininutes 47
Seconds East 492.29 feet from the southwest coxner of tha above
described lot; thence along. line of lands of Janet R. Coolbaugh,
formerly Janet R. Noldy, the following. 4 courses: bearing (1)
North 20 degrees 6 minutes 23 seconds East 52.80 feet to. a
corner; (2) South 69 degrees 53 minutes 37 Seconds East 51 feet;
(3) South 20 degrees 6 minutes. 23. seconds West 52.90 feet: and
{4} North 69 degrees 53 minutes 37 seconds West 51 feet toa the
place of beginning. Containing 2,692.8 Square feet, more or less,
gross,

The above description ate from a survey done by Duane P,
Bishop, R.S. #28629-E, and depicted on a survey hap dated
December 18, 1996, which Survey map’ is incorporated herein b
reference and is: recorded in: Wyoming County Map Book /6 t pageG7S..

Notes: 1, Excepting and xeserving unto Henry Love; his heirs
and assigns, forever a 10 foot wide easement of way leading from
Henry Love'g spring. lot described above to the line of other
lands of said Henry Love for any and all uses and purposes and by
all means of transportation, locomotion or travel by men, animals
or machinés, centerline of said 10 foot wide easement begins. at a
point South 69 degrees 53 minutes 37 seconds Bast 14,30 feet from
the southwest corner of said spring lot; thence bearing South 20
degrees 6 minutes 23 seconds West 61.70 feet to line of other
lands of Henry Love.

2. Excepting and reserving unto Henry Love, his
heirs and assigns, forever an easement of ingress, egress and
regress for the maintenance, repair and replacement oif an
existing water line jleading from tha spring housa (situate on

BKOW8 9961003
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 21 of 38

Hanry Love's spring lot) across other lands of tha predecessors
in title to the line of other lands of said Henry Love,

The above-described parcel is conveyed undex and subject to
the terms and conditions of the Deed of Easement between Ralph 8B.
Sheldon, dr., et al and Charles F. Noldy and Janet. Ry Noldy, his
wife, dated November 26, 1979 and recorded in Wyoming County Deed
Book 217, page 66.

Being the same property transferred to the Grantor herein
and originally described in the deed into Grantor as follows:

Beginning at the southwest corner of lot herein conveyed at
corner on line of lands now or late of ‘Schuyler Russell,
deceased; thence along lands of said Russell Estate and lands of
Henry Love North 30 degrees 30 minutes Bast 114 rods to a corner
being the northwest corner of lands herein conveyed and corner of
lands now or late o£ Bliza gd. Robinson? thence-slong land of said
Robingon lands South 73 degrees 30 minutes East 49.25 rods to a
Gorner; thence South 20 degrees 30 minutes West 41 rods to a
corner; thence 61 degrees 30 minutes East 23 roads to a corner;
thence South 15 degrees 15 minutes West 76 rods to a corner, it
being the southeast corner of land herein conveyed and a corner
of lands of Eliza J. Robinson where land intersects lands
formerly of French Estate; thence North 67 degrees 15 minutes
West about 98 rods along French Estate to beginning. Supposed to
contain 53 acres and 38 perches.

Tha partners signing below, being Edward’ M, Kana; Richard P.
Kane, Eugene dg, Kane, dr. and Christopher J. Kane, hereby
covenant that they are the only partners of Cree Realty.

Being all those premises conveyed by deed of Thomas R.
Melvin, Warren DeFazio and Ralph R. Chase, Jr., Trustees under
the Last. Will and Testament ef Benjamin David DeFazio, a/k/a
Benny DeFazio, Jr.; dated July 7, 1994 and recorded in Wyoming
County Record Book 317, page 400.

Together with and subject to any easements, including, but
not limited to, water oaasements, covenants, conditions,
exceptions, restrictions and reservations forming the chain of
title to said premises.

Togather with all and singular the buildings, privileges,
hereditaments and appurtenances whatsoever thereunto belonging or
in anywise appertaining, and the reversions and remainders, rents,
issues and profits thereof; and all the estate, right; title,
interest, property, claim and demand whatsoever of it, the said
Grantor, its heirs, administrators, executors, succedsors and
assigns, elther in law or equity, of, in and to the same thereunto
belonging, or in anywise appertaining Cherete.

AKOKBIPGIOOL
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 22 of 38

And the said Grantor will warrant specially the property
hereby conveyed.

In witness whereof, the Grantor has hereunto set their hands
and seals the day and year first above written,

Signed, Sealed and Delivered
nthe Presence of

 

BE a» Kane

) s8.:

COMMONWEALTH OF PENNSYLVANIA)
COUNTY OF LACKAWANNA

On this, the lath day of November, 2003. before ma, the
undersigned officer, personally appeared Edward Kane, Managing
Partner of the Grantor, Richard P, Kane, Partner, Eugene J, Kane,
JUx., Partner and Christopher J. Kane, Partner, known to ma (tor
satisfactorily proved) to be the person whose namé is subscribed
to the within instrument, and acknowledged that they executed the
sane for the purposes therein containad.

tn witness whereof, 1 hereunto set my hand and official seal,

+

   

otary P

 

Notwia Sew.
My Commission Expires: . Cheitng H, Bon, Hota ula

wenenynmenenn Le

 

 

 

BKO489PG 1005
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 23 of 38

Tt hereby certify that the precise regiderce address of the

 

Grantees is ROP QRx SCAT yn-e : f Me .
soae “  Attorhey. for Grantees
/
7
win ry ~

Recaipth 144946

Instr 2007-00669 1/19/2003 14194184
Bok’ 0409 Paseg {002

Rewarkst FO BY CATHERINE J GaRBUS
CREE REAL TO GHOEHARER

DER) 13.60
DEED = WRIT 280
DEED ~ RIT SYATE $70.00
TUAKIANHOCK AREA 285,00
HEHOOPARY TWP 285.00
DEED » HOUSING. FEE ci
JCS. / AY 10.00
CO JHPROVERENT FD 2,00
REC. THPRVAT FU 3.00
Cash $1,175.50
Total Received, sassy $15175.50

BKQ4 8976 | 006
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 24 of 38

Exhibit B
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 25 of 38

OIL AND GAS LEASE
THiS AGREEMENT made and entered into this 42" day of Ogtobor, 2007 by and between
Willam Lo Shosmaker and Rosemary Shoemaker, husband and wife
RR 2 Box 86.4
Mohoopany PA 18625
heremaftor called the Lessor and MAGNUM LAND SERVICES, LLC PO Box 1069 Traverse City Michigan 49885-1069 hereinafter
called the Lessee WITNESSETH
1 rat ine Lessor for and in consideration of Ten dollars ($10 00) and other valuable consideration in hand paid by the Lessea the
of which 1

recaip 8 hereby acknowledged and the covenants: and agreements hereinafter contained does hereby lease and let
exclusively unto the Losses tte successor and assign’ all iat certain traci(a) of land heremafter desenbed for the puniose of

Said land is srtuated in Township(s) o ¢ MEHOOPANY County'‘of WYOMING and Commonwealth of PENNSY! IA bounded
substantially by lands now and\or formerly owned as follows

Tax | * 7 < 6

On'the North by land of GAUGHAN

On the East by landof SO,QUgaAUNA Rive?
On tho South by land of LOS

Onthe West by land of WATEDS cu ORO.

baing all the property owned by. Lassor or to which the Lessor may have any nghis.in said Section/Lot/Distnct or adjoining
Sections/Lots/Distnets containing 122 acres more-orless and being the proparty descnbed in aa
489/1002 of the Wyoming County Record of Deeds

2 This lease shall continue in force and the nghts granted hereunder be quietly enjoyed by the. Lessee for'a term of five (6) years
and so much longer iheresfier a: o1! 988 and/or coalbed methane gas or their constituente are Produced or are capable of being
produced on the pramises in paying quantities in the judgment of the Lessee or as the premises shall: be operated by the Lessee in
the search for ol gas and/or coalbed mothane gas-and as provided in Paragraph 7 following

3 This.is @ paid up bonus fease A well shall be deemed commenced when preparations for dniing have been commenced
4 IW consideration of the premises the Lessee covenants and agrees
(A) To deliver io the credit of the Laasdr in tanks or pipalinos ‘as royalty free of cost one erghth (1/6) of alt oll producad and saved

from the premises or at Lessee s option to pay Lessor the market pnos for such one-sighth (1/8) royalty oil at tha published rate for ol]
of lke grade and gravity Prevailing on the date such ol is-sald into tanks or pipelines

Ww. A a) To pay to the Lessor as royalty for the ol gag and/or coatbed mathdne gas marketed and used off the premises and produced

(

irom sach well dniled thereon the sum of orte-eighth (4/8) of:the

coaibed methane gas so. marketed and used Ieee

 

pnce paid fo Lessee per thousand cubic feet of such of gas and/or

   

FAD pod-by-.oosoe-to-doliiartiva Hh-Gtalr~aridor-soalbodmothane4oe-fortalo, Paymant of royalty foro gas andjor
coaibed methane. ges ‘marketed dunng any calendar month to be on of about the 60th day afier recerpt of such funds by the Lessee

(C) Lessee Bhall also deduct from royalty payments in (A) and (8) above Lessors share of any severance. or olher tax imposed by
any govemman ly

& All money due undor this leage shall be paid or tendared to the Lessor by check made payable to the order.of and mailed ta
0 and {ho said named person shall continue a3 Lessors agent to resaive any and
all sums payable undar this lense tegardiass of changes in ownership in the premises: or in the oil gas and/or conlbed methane gas or
their nee bedanatint or in the rentals or royalties accruing hereunder until delivery to’the Leseae of notica of change of ownership as
hereinafter provided

8 In the event a wall dalled hereunder ts a producing well and tho Lessee 1s unable to market the production therefrom or should
production cease from 9 producing well dniled on the premises. or should the: Lessee-desire to. shut-in producing wells the Leszes
89/888 to pay the Lessor commencing on the date. one year fram the completion of such producing well or the caasation of Production,

or the shutting in of producing walls a Shut in royalty of $19 00 par acre par year unt! production is marketed and sold off the pramises
or such wall is plugged and abandoned Becoming to law

7 The consideration land rantals or royalties paid and fo be paid aa herein provided are and will be accepted by the Lessor as
adequate and full consideration for all the nghts herein granted fo the Lesése. and the further nght of dniting or not dniling cn the leased
premises whethar to offedt producing walls-on adjacent or adjoining lands or olherwase as the Lessea may elect

/- AY55$- O00
Case SESW OTA TERRE Document 1-2 "~ 08/26/19 Page 26 of 38

8 Lessor hereby grants to the Lessee the nght at any tma to consolidate the leased pramisés.or any part thereof or straia therein
with other lands to form.s of gas and/or conlbed mathane gas development unit of not more than 640 acres or such larger unit as

however that only the owner of the lands on which such 4 non-coalbed. methane gas wall is located may take gas for use in one
dwelling house on such owner's lands in accordance with the provisions of this lease. and provided-furthar that the Lessor agreas to

methane gas lease seting forth the leases or portions. tharaof consolidated ‘the royally distrbution and Tecording the same in. the
recorders office at the courthouse in the county in which the leased premises are located and by mailing a copy thereof to the Lessor at
the address hereinabove sat forth unless the Lessee ts fumished with encther address if the well on said devalopment unit shall
thereafier be shut tn the well rental for shutan royalty hereinbofors provided for such use shall be payable to the owners of the parcala
of land compnsing said urnt in the proportion that the acreage of each parcel bears to the. entire acreage consolidated Lessee shall
have the nght to amend alter or correct any such consolidation at any time in the same manner as herein provided

ele devise or operation of law said land nevertheless may be héld developed and operated as an antrety and the rentals and
royalties shall be divided among and paid (o such several owners inthe proportion that the acraage owned by each such owner bears
to the entire tensed acraage

10. Tha nghts of Lessor and Lassee hereunder may be assigned in whole or part No.change.in ownership of Lessors interest (by
Sesignment of otherwise) shall be binding on Lessee unt! Leésee has bean tumished with nobce consishng of certified copies of all
recorded inatruments or documents and olher information Nacessary to establish'a complete:chamn.of record tila from Lessor. and then’
only with respect to payments thereafter made No other kind of notice. whether actual or constructiva shall be binding.on Leasea No
present or future division of Lessor’s ownership as to diffarent porbons or parcels of satd and shall operate (o enlange the obligations or
dimiush the nghts of Lessee and all Lessea's operations may be conducted without ragard to any such division [fall or any part of
this lease 1s assigned no leasehold owner shall be liable for any act or omission of any other faasehold owner

13 Lessor agrees to abide by all reasonable safely policies of Lessee with raspect to Leasse a Operations including but not limited to
the following No strictures shall be erected or moved on a location within two Hundred feet (200 ) of a well or tank battery. or within
twenty five feat (26) of Lessee s Pipelines

15 In the event-the Losseo is unable to Perform any of the acts to ba parfarmed by the Lessee by reason of force majaure inuding
but not limited to acts of God sinkes nots and govemmental restncbons including but nat tmited to-restnctions onthe use of roads: this
lease shall nevertheless remain in full force and effect until the Lessee can: perform said act of acts and in no event shall the within
lease expire for a panod of ninety (90) days after the termination of any force mayiure

18 in the event Lessor considers that Lesaae has not complied wih. any of ité. obligations hereunder arnher express: or inpled
Lessor shall notty Lessee in writing setting out specifically in what respects Lessee hae breachad this contract Lessee shall then have

shall be brought unt the lapse of thirty (30) days after service of such notice on Lessoe ‘Naither the service of said notice nor the
doing of any acts by Leseee simed to meet all or any part of the alleged breaches shall be deemed an admission. or presumption that.
Lessee has failed to perform all ite obligations hereunder

17 Jn consideration of the acceptance of this lease by the Leases. the Lessor Agrees for himself-and his heirs successors and
assigns that no other lease for the minerals covered by this lease shail be granted by the Lessor dunng the term of this lease or any
extension or renewal thereof granted to the Lessee herain

18 Lessor hereby warrants that Lessor Is not currently receiving any bonus. rental. production royalty as the result of any pnor oil
and gas laase covenng any or all of the subject premises and that there ara-‘no commercially producing walls. currently eusting onthe
subject promises -or upon other lands within the boundshes of a dniling or production unit utilizing all or a part of the subject premises
Case STS ev ONT RC Document 1-2 "e 08/26/19 Page 27 of 38

Ks Wd) 5
18 This Lease may at Lessac a option be extendsd-as to all or part of the land’ covered hereby for ong additonal pnmary term of
commencing on tha date that tha lease would have expired but for the exterision Lessee May exercise itp opton by,
paying of tendenng to Lessor an extension payment of $200 66 pér acre for the land then covered by the extended lease
suid bonus to be paid or tendered {0 Lessor in tha Same manner ag provided in Paragraph. numbered 6 hereof with regard to the
method of payment of shut in royailies (f Lessee exarcisas thia opbon the pnmary term of this lease shall be considered to ba
Contnuous commencing on the date of the lease and Continuing from that date to the end of the extended pamary tenn

20 All covenants and conditions between the partes harato shall extend to their heirs personal rapresentatvas auccessore and
assigns and the Lessor hereby warrants and agrees to defend the title to the lands herein desenbed: It 1 mutually agreed that this
instrument.contains and expresses all of the agreements and understandings of tha parties in regard to the subject matter thereof and
no impliad covenant agreement or obligation shall be read into this agreement or imposed upon the parbes or ether of them Lessor
further agraes to sign such additonal documents as may be reasonably requested by Lassee {o porfect Lessee s title to the oi gas
and/or coaibad methane. gas laased herein and such other documents relating fo the sala of production as may be required by Lessee
or others Lessor grants Lessea a power of atiomey to execute indemnifying division orders for the sale of olf gage and/or coalbed

21 Notwithstanding anything contained herem to the contrary it 4s understood and agreed by the partes to this ol and gas. fesse that
if the Lessor. is found to be in violation of Clean and Groen by the local Wyoming County or State af Pennsylvania Assessor (taaang
eure &8 a result of the operations of the Lessee and suid taxing authonty assesses additional coat taxes penalties and or fines
against the Lessor than the Leases agrees to pay-all such additional cost taxea penaltes and fines 60 levied againat the Lessor

22 Notwithstanding anything contained herein to the contrary. is understood and agreed by the parties to this lease that the Lessee
shall be dolaly responsible for all damage fo property and injury to perions induding death by reason of, or in connecton with tts
Operatons hereunder and does hereby agree fo protect ‘save harniess and indemnify Lessor from and against any and ail claims and
habilty for damages to proparty and injures including death to persons including but not imited to Lessee s employees. agents and
Contractors. such damages or injunas ansing out of or in conriecton with Lessea s operations hereunder Bnd Lessee shall at Lessee 6
sole expanse handle all such claims defend lawsuris or othér actions which may be brought against Lessor there pay all pudgments
rendered against Lessor therein and reimburse Lessor for any expenditure which it may: make on account theraot including but nel
limited to Lessors attomay feas unless such damage or injury s caused solaly by Laszore acts omissions or negligance

23 Notwithstanding anything contained herein to the contrary st 16 understood and agreed by the parties to this lease that the itis
hergby agreed that the location of any drilling. sites access roads or pipelings to be placad.on said lends shall be located by mutual
consent between Lessor and Lessee however Lessors consent shall not be unreasonably withheld

24 Notwithstanding anything contained harem to the conbary 18 understood and agreed by the parties to this lease that the Lessee
agrees to nolfy Lessor at least 30 days pror to the construction of wall ates access roads or pipelines to allow the Lessor to harvest
any marketable timber or domesticated crops

25 Notwathetanding anything contained herein to the contrary tt 1s understood and. agreed by the partion to this leage that untess tha
lands covered by this lease are pooled communtized or Included in a production unit the Lessee agrees not fo assert the nght to
transport by pipelines or otherwise acrose-and through said lands ov gas and their consbiuents from other lands

28 Seo.addendum attached hereto. and made a part horoof

IN WITNESS WHEREOF the Lessor(s) have hereunder set their hands

Lessor/s

Willam L Shoemaker

acm oth Lh wemethenc

 

Rosemary Sifoomaker
INDIVIDUAL. ACKNOWLEDGMENT
STATE OF PENNSYLVANIA )
)ss
COUNTY OF WYOMING _ )

 

On this the 42th day of October 2007 before me Wi

known to mo (or satisfactonly proven)-to be the Person whose name(s) is/are. subscnbed to the within instrument and acknowledged
that he/sheAhay executed the same for the purpases therein contained

IN WITNESS WHEREOF | hereunto sel my hand and official seal

Commussioner of Deeds
Commonwealth of Pennsylvania
Sout Shaffer Count
arren, Pennsy)hy sits « Warren County
wy Commission Expires April 24, 2008

This instrument wos prepared by John E Przeprare for Magnum Land Senices LLC Of 3180 Reoquat Club Dr Suite B Traverse Ory Mi agea4

 
Case sae ole Document 1-2 é 08/26/19 Page 28 of 38

Addendum

Attachod to and mado a part of that certain Oil and Gas Lease dated October 12, 2007. by and betweeh
William © Shoomaker and Rosemary Shoemaker, husband and wife

RR 2 Box 86 A

Mohoopany PA 16629

as Lessor and Magnum Land Senices LLG as Lessea covenng land in Wyoming County Pennsytvania more partoulady dasenbed in
the above nyfereniced lease

Should thore be any inconsletency between the terms and conditons net forth inthe maln body of this losge, and the terms and
conditions specified In the Addendum the provisions of the Addendum shall provall and supersede the Inconalstent provisions of
tho main body of thls faaca

J ita agreed and understood that the Losses shall. mpay and restore the eurfaoe of said-promuses as noarty as possible including any
damage (0 the exsting dramage'the.as’ a -reault of tha Lessee s operations (0 the condition in which sad land austed at the ume of the
Commoncement of dniling operatons upon the above degenbed land Thw work shell be completed within 00 days weather permanrig: after
the cessation of the dniling operations upon tha sad lands ‘This work ahall be done al the solo expense of the Lessoe

2 Following Lossee 8 operation on ead lands. Lessse shall be rotponsibls for vestonng the surface of the land that was disturbed by sald

Operations to as near re onginal condibon os i reasonably possible Restoration shall include bul not be lunited to leveling and seeding thé

Wreations and roads uted in Lessee s operabons removal of all tanks and olher associated equipmont and the deanup of any products spills
at may have occy .

3 Location of any well{s) acosss road(s) pipeline routd(s) and tank battery(ies) shail be approved. by the Lessors or ons: of thor
fopresentatives in writing prior to location thereof! Such approval shalll not-be unreagonably withheld or delaysd Upon. receipt of Leasee a
wntton location approval form Lessor shail have thuty (30) daye-from the date of receipt to approve and retum caxi form of to advise Losses
Inwntng of thoir disapproval of @ specific location(s) associated wath said form and provide Legase with an ‘aXomate location(s) that Lossea
deems to.be economically feasible and at a legal-locaton pursuant to the tulos and regulations of the Slate/Commonwaalth Lessors faijure
to notify and rotum Lessee s written tocation approval form or to provide Lessee with such alternate location(s) within thirty (30) days shail
Constitute Lossor's spproval of tha tocalion(e) associated with said foam

4 Losese agrees nol to uae any water from Lessors ponds Springs or creeks without Lessor’s wntten consent
5 Any and ell pipeline Isid by Lessee shall be bused toa minimum depth of 32 inches below ground level

§ Any aecess road for dniling operatons shall not exceed 40-feat in woth dunng actual dniing operation Lossee agross to rriove top
Soil from accegs road.end piace beside said doce8s road for restoration work after oparabaris are: completed in tho svont of a produang
wall access road shal! be.to a maximum width of 15 feet and maintaued for access. to well for maintenance: He dry hole @ dhiled Lessee
agrees to restora said dniisite ama tnd cccess road to the condition. these gags adsied as close asf pracicable phor to dailing
operations commenced mcluding replacing top soll back over Bcoess road and dnill sito. grea and whore doomed nacessary to bird the soil
to prevant substantel erosion and sedimentation and compression of areas disturbed

 

8 Lessee and Lessor covenant and agros that Lessee has nol acquired and does not acquire the-nghite for the doling of an underground
gue oF oll storage wall by (he execution of this olf and 988 lagse

9 Any and sil damages of Loasors crops or:Lossor'a tenants crops shall be paid for by Lessae basad on the current-valua.in the eran of
whatover type of crops are being auiivated atthe time of tha disturbaney

10 Mechanics hens df any placed on the leased promises by Leseas Leases contractors and/or subcontractons shal! not extend to the
landowners royalty intorest or any surface or other foo intorest of the land owners in the promises doscnbed mn the onginal od and gas laaso

11 Lessee. shall have Lessors cument water Supply sampied and tasted porto the spudding of any wall dniled on ihe leased premises
Should Lessor expenence « metenal adverse change int. the qualty of Lessors watey supply during or iminediately after the completion of

12 Lossae agrees to pay a fair market value for Gny end all damages resuting to tember and/or forest products and all other improvemonts
on the feused premises caused by their cparationa on the {eased. promises under the tors of thi lense However any damages not
mutually agreed upon shall be ascertained and determinod ‘by three disinterested persons one thenof appointed by Lessor one by.
Lassoa and the third by tha two 50 @ppointed and the award of such three persons shal be fing) and conclusme and binding on ofl partes
Each party shat pay the coal-of thair apormser and shail share tha cast of the third sppraisat

13 Notvathstanding anything contained herein tothe contrary tt ts understood and agreed by tie partes to this oi and:ges Wasa thal the
Lessor ts found to be in wolstion of Clean and Green by the focal ‘Wyoming County or State of Pennsyivonia Assessor (twang authonty)
endfor the Conservabon Reserve Enhancement Program (GREP) os @ reauit of tho operabans of the Lessee on Leasor’s lands. and sad

 
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 29 of 38

 

*

Witharn.L Shoomaker

en . _
Rosemary $: aker
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 30 of 38

Exhibit C
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 31 of 38

 

 

Wyoming County
One Courthouse Square
Tunkhannock, PA 18657
570-996-2361

0268441.0005K

 

 

 

 

 

 

 

 

 

 

RECORDING COVER PAGE Page 1 of 6
Instrument Type: Deed / Transaction #: 291688
Recorded Date: 09/14/2011 09:19:08 AM Instrument Page Count: 5
Instrument Number: 2011 6364
RETURN TO: SUBMITTED BY;
BOYLE SANDRA D ESQ BOYLE SANDRA D ESQ
INSTRUMENT REFERENCE NAME: SHOEMAKER TO EARNSHAW
CONSIDERATION/SECURED ANT: $449,000.00
FEES / TAXES:
RF:Deed $47.00
State RTT $4,490.00
Tunkhannock Area RTT $2,245.00
Mehoopany Township RTT $2,245.00 Document Number: 2011-6364
Additional Pages Fee $2.00 Recorded Date: 09/14/2011
Total: $9,029.00 Thereby CERTIFY that this document
is recorded in the Recorder's Office of
Wyoming County, Pennsylvania
: )
Dennis Montross
Recorder of Deeds
DO NOT DETACH

THIS PAGE IS NOW PART OF THIS LEGAL DOCUMENT

 

NOTE: if document data differs from cover sheet, document data always supersedes,
“COVER PAGE MAY NOT INCLUDE ALL DATA, PLEASE SEE INDEX AND DOCUMENT
FOR ANY ADDITIONAL INFORMATION.

DO NOT REMOVE - THIS PAGE IS PART OF THE RECORDED DOCUMENT.

 

 
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 32 of 38
Document Number: 2011-6364 RECORDED WYOMING COUNTY, PA Page 2 of 6 4
WW
et
<8
1 eae
wey
This Deed, $3

th
Made the / 4. day of Go ¥. inthe year of our Lord Two Thousand Eleven (2011)

BETWEEN WILLIAM L. SHOEMAKER, a widower, of the

Township of Mehoopany, County of Wyoming and
Commonwealth of Pennsylvania,

-GRANTOR-
AND

WILLIAM N, EARNSHAW, of 103 Jaynes Bend Road,
Mehoopany, PA 18629 and HELEN A. EARNSHAW, of
42 Osborne Hill Road, Sandy Hook, Connecticut, 06482,
Tenants In Common;

~GRANTEES-

WITNESSETH, that in consideration of FOUR HUNDRED FORTY-NINE
THOUSAND and 00/100 ($449,000.00) DOLLARS in hand paid, the receipt whereof is

hereby acknowledged; the Grantor does hereby grant and convey to the said Grantee, his
Heirs and Assigns,

All that certain piece or parcel of land situate and being in the Township of
Mehoopany, County of Wyoming and Commonwealth of Pennsylvania, bounded and
described as follows, as surveyed by Duane P. Bishop, R.S, #28829-B:

BEGINNING ata point in a stone wall being the southwest corner of the herein
described parcel and also in line of lands of Dorothy Ann Schneider;

THENCE along line of lands of said Schneider and along line of lands of Lyman
G. Walters, et ux., being North 27 degrees 0 minutes 24 seconds East 1,871.69 feet, along
stone wall, crossing a stream to the intersection of stone walls;

THENCE along line of lands of Gilbert R. Sands, et ux., the following 4 courses:
cv-01479-ARC Document 1-2 Filed 08/26/19 Page 33 of 38

3:19
Document Nunn: 2011-6364 RECORDED WYOMING COUNTY, PA Page 3 of 6

and 4) South 12 degrees 19 minutes 30 seconds West 1,256.09 feet partly along stone
wall to a corner in line of lands of Ralph B. Sheldon, Jr;

THENCE along line of lands of Ralph B. Sheldon, Jr., and along line of lands of
Henry K. and Blanche Love bearing North 69 degrees 53 minutes 37 seconds West
1,607.85 feet, partly along stone wall, crossing travel way, crossing stream, through an
iron pin found on line to the place of BEGINNING,

CONTAINING 54.5 acres, more or less, gross,

TOGETHER with the right to use with others a 60 foot wide right-of-way leading
from the above described parcel to PA LR 650339, centerline of said right-of-way
described as follows:

BEGINNING at a point in the southerly line of the above described parcel, said
beginning point being 69 degrees 53 minutes 37 seconds West 90.30 feet from the
southeast comer of the above described parcel;

EXCEPTING Henry Love spring lot described as follows:

BEGINNING at a point being South 79 degrees 26 minutes 47 seconds East
492,29 feet from the southwest corner of the above described lot; THENCE along line of
lands of Janet R. Coolbaugh, formerly Janet R, Noldy, the following 4 courses: bearing
1) North 20 degrees 6 minutes 23 seconds East 52,80 feet to a comer; 2) South 69
degrees 53 minutes 37 seconds East 51 feet; 3) South 20 degrees 6 minutes 23 seconds
West 52.80 feet: and 4) North 69 degrees 53 minutes 37 seconds West 5] feet.to the place
of BEGINNING.

CONTAINING 2,692.8 square feet, more or less, gross.

The above description are from a survey done by Duane P. Bishop, R.S. #28829-
E, and depicted on a Survey map dated December 18, 1986,.which survey map is
incorporated herein by reference and is recorded in Wyoming County Map Book 16, at
page 875,
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 34 of 38
Document Number: 2011-6364 RECORDED WYOMING COUNTY, PA Page 4 of 6

Notes; 1) Excepting and reserving unto Henry Love, his heirs and assigns,
forever a 10 foot wide easement of way leading from Henry Love's spring lot described
above to the line of other lands of said Henry Love for any and all uses and purposes and
by all means of transportation, locomotion or travel by men, animals or machines,
centerline of said 10 foot wide easement begins at a point, South 69 degrees 53 minutes
37 seconds East 14,30 feet from the southwest corner of said spring lot; THENCE
bearing South 20 degrees 6 minutes 23 seconds West 81.70 feet to line of other lands of
Henry Love,

2) Excepting and reserving unto Henry Love, his heirs and assigns,
forever an easement of ingress, egress and regress for the maintenance, repair and
replacement of an existing water line leading from the spring house (situate on Henry
Love's spring lot) across other lands of the predecessors in title to the line of other lands
of said Henry Love.

The above-described parcel is conveyed under and subject to the terms and
conditions of the Deed of Easement between Ralph B. Sheldon, Jr., et al., and Charles F.
Noldy and Janet R. Noldy, his wife, dated November 26, 1979 and recorded in Wyoming
County Deed Book 217, Page 60.

BEING the same property transferred to the Grantor herein and originally
described in the Deed into Grantor as follows:

BEGINNING at the southwest corner of lot herein conveyed at corner on line of
lands now or late of Schuyler Russell, deceased; THENCE along lands of said Russell
Estate and lands of Henry Love North 30 degrees 30 minutes East 114 rods to a comer
being the northwest corner of lands herein conveyed and corner. of lands now or late of
Bliza J. Robinson; THENCE along land of said Robinson lands South 73 degrees 30
minutes East 49.25 rods to a comer; THENCE South 20 degrees 30 minutes West 41 rods
to a corner; THENCE 61 degrees 30 minutes East 23 rods to a corner; THENCE South [5
degrees 15 minutes West 76 rods to a corner, it being the southeast corner of land herein
conveyed and a corner of lands of Eliza J, Robinson where land intersects lands formerly
of French Estate; THENCE North 67 degrees 15 minutes West about 98 rods along
French Estate to BEGINNING. Supposed to contain 53 acres and 38 perches.

BEING the same premises conveyed to William L. Shoemaker and Rosemary
Shoemaker, his wife, by Deed of Cree Realty; dated November 12, 2003, and recorded in
Wyoming County Record Book 489 at Page 1002. The said Rosemary Shoemaker died
on January 27, 2011, thereby vesting title to the above-described premises to her
surviving spouse, William L. Shoemaker, by operation of law.

TOGETHER with and subject to any easements, including, but not limited to,
water easements, covenants, conditions, exceptions, restrictions or reservations forming
the chain of title to said premises,
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 35 of 38
Document Number: 2011-6364 RECORDED WYOMING COUNTY, PA Page 5 of 6

TOGETHER with all of the oil, gas and minerals in, on and under the
within described premises and that may be produced from the within described
premises including the mining, drilling, exploring, operating an developing said
lands for oil, gas and minerals and for handling, transporting and marketing the
same therefrom.

SUBJECT TO AND TOGETHER with that certain oil and gas lease and
any assignments and conveyances thereof between William L, Shoemaker and
Rosemary Shoemaker, husband and wife, as Lessor and Magnum Land Services,
LLC, as Lessee, dated October 12, 2007, for which the Memorandum of Lease
was recorded November 29, 2007 in the Office of the Recorder of Deeds of
Wyoming County, Pennsylvania to Instrument Number 2007-4872; Grantor
hereby grants and conveys to Grantees who shall receive and enjoy the undivided
interest in and to all bonuses, rents, royalties and other benefits which may accrue
under the terms of said lease insofar as it covers the within described land from
and after the date hereof, precisely as if the Grantees here had been at the date of
the making of said lease the owners of the undivided interest in and to the lands
described and the Lessors to said lease, Grantor agrees to execute such further
assurances as may be requisite for the full and complete enjoyment of the rights
herein granted. .

SUBJECT TOAND TOGETHER WITH that certain Pipeline Right of Way
Option agreement and any assignments and conveyances thereof between William
L. Shoemaker and Rosemary Shoemaker as landowners and Appalachia
Midstream Services LLC dated July 1, 2010 and recorded September 14, 2010 in
the Office of the Recorder of Deeds of Wyoming County, Pennsylvania to
Instrument Number 2010-8835; Grantor hereby grants and conveys to Grantees
who shall receive and enjoy the undivided interest in and to all payments, damages
and benefits which may accrue under the terms of said Pipeline Right of Way
Option Agreement insofar as it covers thé within described land from and after the
dated hereof, precisely as if the Grantees herein had been at the dated of the
making of said Agreement the owners of the undivided interest in and to the land
described. Grantor agrees to execute such further assurances as may be requisite
for the full and complete enjoyment of the rights herein granted.

SUBJECT to all conditions, reservations, limitations and restrictions as are
contained in prior deeds forming chain of title.
| Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 36 of 38
Document Number: 2011-6364 RECORDED WYOMING COUNTY, PA Page 6 of 6

And the said Grantor Will Warrant Specially the property hereby conveyed.

In Witness Whereof, the Grantor has hereunto set his hand. and seal the day and
year first above written.

Signed, Sealed and Delivered
in the presence of

 

WILLIAM L. SHOEMAKER

Commonwealth of Pennsylvania

a
.

County of Wyoming

On this, the / yr. a bree A.D, 2011, before me, A-Notary Public,
appeare

the undersigned officer, personall WILLIAM L, SHOEMAKER, a
widower, known to me (or satisfactorily proven) to be the person whose name is
subscribed to the within instrument, and acknowledged that he executed the same for the
purposes therein contained.

In Witness Whereof, | hereunto set my UL. au seal,

\

qo-

 

ANN E. HENAY, NOTARY PUBLIC Title of Officer
TUNKHANNOCK BORO, WYOMING CO.
MY COMMISSION EXPIRES FEB, 11, 2015

 

 

 

I Hereby Certify, that the precise residence of the Grantees is

[9315 dante Ben el, foeel
hr hog pp eaeg, 670.. fur?

7
Attomey for th be, ley
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 37 of 38

Richard L. Huffsmith

Pa, I.D. No. 78895

26 East Tioga Street

Tunkhannock, Pennsylvania 18657
(570) 240-4400

Attorney for Plaintiffs

 

 

WILLIAM N. EARNSHAW : INTHE COURT OF COMMON PLEAS
832 JAYNES BEND ROAD : OF WYOMING COUNTY, PA
MEHOOPANY, PA 18629 :

AND

HELEN A, EARNSHAW
42 OSBORNE HILL ROAD
SANDY HOOK, CT 06482
Plaintiffs
CIVIL ACTION
v.

CHESAPEAKE APPALACHIA, L.L.C.
6100 N. WESTERN AVENUE
OKLAHOMA CITY, Ok 73118

AND

and EQUINOR USA ONSHORE : CASENO, QS\9% %S9
PROPERTIES, INC. formerly known as :
STATOIL USA ONSHORE PROPERTIES, :
INC. :
2103 CITY WEST BLVD.
SUITE 800
HOUSTON, TX 77042
Defendants.

 

CERTIFICATE OF SERVICE

I, RICHARD L, HUFFSMITH, ESQUIRE, do hereby certify that I have served a true and
correct copy of the foregoing Complaint to the following entities by placing the same in the
United States Certified Mail, Return Receipt Requested on the 1‘ day of August, 2019,

addressed as follows:
Case 3:19-cv-01479-ARC Document 1-2 Filed 08/26/19 Page 38 of 38

Chesapeake Appalachia, L.L.C.
6100 N. Western Avenue
Oklahoma City, Oklahoma 73118

Equinor USA Onshore Properties, Inc.
2103 City West Boulevard,

Suite 800

Houston, Texas 77042

Date: August 1, 2019 f C4 : y Mle
Richard L. Huffsntith / \/ /7

Counsel for Plaintiffs
Pa. ID No. 78895

26 East Tioga Street.
Tunkhannock, PA 18657
(570) 240-4400

   

 
